United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1625
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Matthew Monks,                         *     [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: August 5, 2003

                              Filed: August 8, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Matthew Monks pleaded guilty to knowingly possessing a firearm transported
in interstate commerce after he had been convicted of a felony, in violation of 18
U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1 sentenced him to 120 months
of imprisonment, to run consecutively to a state parole-revocation sentence he was
serving, and 3 years of supervised release. On appeal, counsel has moved to
withdraw under Anders v. California, 386 U.S. 738 (1967), and has filed a brief

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
raising the issue whether the district court erred in refusing to order Monks’s sentence
to run concurrently with the state parole-revocation sentence.

       Monks’s argument is foreclosed by this court’s prior precedent. See United
States v. Smith, 282 F.3d 1045, 1046-48 (8th Cir. 2002) (when defendant is subject
to undischarged prison term that is part of parole-revocation sentence, consecutive
sentences are mandated); U.S.S.G. § 5G1.3 comment. (n.6) (if defendant was on state
parole at time of instant offense and has had such parole revoked, sentence should run
consecutively to parole violation term in order to provide incremental penalty).

       Following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues. Accordingly, we affirm the judgment of the district
court, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-